Title: To Alexander Hamilton from Daniel Ludlow, 23 April 1791
From: Ludlow, Daniel
To: Hamilton, Alexander


New York, April 23, 1791. “I am indebted to the Honor of your esteemed favor of the 14 Inst & though it was not in your Power, consistent with the Regulations, you had established to Accord to my Request, I am not the less Obliged to you for the favor of a Reply & ye pains you have taken, to prevent in future the like Inconvenience.… I have now taken my Passage for Europe & expect to embark by the 15th next month.… My Acquaintance in Europe not being sufficiently Extensive to Accord with my Views, induces me to trespass on your Friendship to Solicit … Letters of Introduction.…”
